MEMORANDUM **
William Demetrius Davis appeals his guilty-plea conviction and 57-month sentence for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Davis has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Davis did not filed a pro se supplemental brief, and the government did not file a brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.